Exhibit 10.46
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made
effective as of December 31, 2008 (the “Restatement Date”), by and between
Complete Production Services, Inc., a Delaware corporation (“Company”), and
Joseph C. Winkler (“Executive”).
W I T N E S S E T H:
     WHEREAS, Complete Energy Services, Inc., as predecessor in interest to
Company, and Executive are parties to that certain Employment Agreement entered
into on June 20, 2005 (the “Effective Date”), as amended by Company and
Executive on March 21, 2007 (as amended, the “Original Agreement”), which sets
forth certain terms of employment and provision for certain severance payments.
     WHEREAS, Company and Executive desire to amend and restate the Original
Agreement to delete any provisions that are no longer applicable and to restate
in one document the terms of the Original Agreement.
     WHEREAS, Company and Executive further desire to amend and restate the
Original Agreement to conform the Original Agreement to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and the Treasury Regulations and Internal Revenue Service guidance issued
thereunder;
     WHEREAS, the Compensation Committee of the Board of Directors of Company
has authorized this amendment and restatement of the Original Agreement; and
     NOW, THEREFORE, this Agreement shall govern the employment relationship
between the parties from and after the Restatement Date and supersedes and
negates all previous agreements made between the parties, including the Original
Agreement, whether written or oral relating to the Executive’s employment
relationship with Company. The Original Agreement governs the relationship
between the parties prior to the Restatement Date.
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, Company and Executive agree as follows:
ARTICLE I
DEFINITIONS
     For purposes of this Agreement, the following capitalized words shall have
the meanings indicated below:
     1.1 “Board” shall mean the Board of Directors of Company.
     1.2 “Cause” shall mean:
          (a) Executive’s conviction of a felony involving moral turpitude,
dishonesty or a breach of trust as regards Company or any of its affiliates;
          (b) Executive’s commission of any act of theft, fraud, embezzlement or
misappropriation against Company or any of its affiliates that is materially
injurious to any such entity regardless of whether a criminal conviction is
obtained;
          (c) Executive’s willful and continued failure to devote substantially
all of his business time to Company’s business affairs (excluding failures due
to illness, incapacity, vacations, incidental civic activities, incidental
personal time) which failure is not remedied within a reasonable time after
written demand is delivered by Company, which demand specifically identifies the
manner in which Company believes that Executive has failed to devote
substantially all of his business time to Company’s business affairs;
          (d) Executive’s unauthorized disclosure of confidential information of
Company or any of its affiliates that is materially injurious to any such
entity; or

 



--------------------------------------------------------------------------------



 



          (e) Executive’s knowing or willful material violation of federal or
state securities laws, as determined in good faith by the Board.
For purposes of this definition, no act, or failure to act, on Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive’s action or omission
was in the best interest of Company.
     1.3 “Change of Control” shall mean:
          (i) any person or group of persons, other than SCF IV, L.P., a
Delaware limited partnership (“SCF VI”) and its affiliates, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, but excluding beneficial ownership arising solely as a result of a
person being a party to a stockholder agreement or similar arrangement that is
entered into prior to an underwritten initial public offering of Company),
directly or indirectly, of securities in Company representing 20% or more of the
combined voting power of Company’s outstanding securities;
          (ii) a change in the majority of the membership of the Board occurs
without approval by two-thirds of the directors who are Continuing Directors.
For these purposes, “Continuing Directors” are persons who (A) were members of
the Board on the Restatement Date, (B) are new directors whose election was
approved by two-thirds of the members of the Board who were directors on the
Restatement Date (“Approved Directors”), or (C) are new directors whose election
was approved by two-thirds of the members of the Board who were directors on the
Restatement Date or are subsequently Approved Directors;
          (iii) Company is merged, consolidated or combined with another
corporation or entity, including without limitation, a reverse or forward
triangular merger, and Company’s stockholders prior to such transaction own less
than 55% of the outstanding voting securities of the surviving or resulting
corporation or entity after the transaction;
          (iv) a tender offer or exchange offer is made and consummated by a
person or group of persons other than Company, SCF IV or their respective
affiliates for the ownership of 20% or more of Company’s voting securities; or
          (v) there is a disposition, transfer, sale or exchange of all or
substantially all of Company’s assets, or stockholder approval of a plan of
liquidation or dissolution of Company;
          provided, that for purposes of this definition, the term
“substantially all” in paragraph (v) shall mean eighty-five percent (85%) or
more, and a transaction or event described in paragraph (i), (ii), (iii),
(iv) or (v) shall constitute a “Change of Control” only if such transaction or
event constitutes a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5), with respect to Executive.
     1.4 “Change of Control Payout Period” shall mean a period of three years
commencing on the Date of Termination, which termination is covered by
Section 7.3 hereof.
     1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     1.6 “Date of Termination” shall mean the date specified in the Notice of
Termination relating to termination of Executive’s employment with Company;
provided that such date shall not be less than twenty (20) days nor more than
forty-five (45) days following: (i) the date specified by Company in the notice
of discharge of Executive’s employment without Cause, or (ii) the date specified
by the Executive in the notice of Executive’s resignation for Good Reason.
     1.7 “Good Reason” shall mean any of the following without Executive’s prior
consent:

2



--------------------------------------------------------------------------------



 



          (a) any of the following which results in the terms of Executive’s
employment having been detrimentally and materially affected: failure to
re-elect or appoint Executive to any corporate office or directorship he
occupies on or after the Restatement Date (other than in connection with a
divestiture of the relevant entity) or a material reduction in Executive’s
authority, duties or responsibilities (including status, offices, titles and
reporting requirements) or if Executive is assigned duties or responsibilities
inconsistent in any material respect from those of Executive immediately prior
to such assignment;
          (b) a material reduction in the aggregate economic value of
Executive’s compensation (including base pay, bonuses and intermediate and
long-term incentives), benefits and perquisites (determined by considering
Executive’s bonus opportunity as opposed to actual bonus payments and determined
without regard to non-recurring or special bonus or equity compensation awards)
from that in effect prior to any such reduction;
          (c) Company fails to obtain a written agreement satisfactory to
Executive from any successor or assigns of Company to assume and perform this
Agreement as provided in Sections 12.1 and 12.11 hereof; or
          (d) Company requires Executive to be based at any office located more
than 50 miles from Company’s current offices.
For purposes of determining under Section 1.7(a) whether the terms of
Executive’s employment have been detrimentally and materially affected by an
action or inaction that occurs during the Protective Period, such determination
shall be made by Executive in good faith and, if Company disagrees with any such
determination by Executive, then the dispute will be limited to whether
Executive has satisfied his duty to make such determination in good faith. The
standard described in the preceding sentence shall not apply to any
determination under Section 1.7(a) regarding whether the terms of Executive’s
employment have been detrimentally and materially affected by an action or
inaction that occurs other than during the Protective Period.
     1.8 “Involuntary Termination” shall mean the Executive’s Separation from
Service by reason of a termination of employment by Company other than a
termination described in Section 3.2(a) or (b).
     1.9 “Notice of Termination” shall mean a written notice delivered to the
other party indicating the specific termination provision in this Agreement
relied upon for termination of Executive’s employment and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
     1.10 “Protective Period” shall mean the period that commences six months
prior to and ends two years following the effective date of a Change of Control.
     1.11 “Section 409A Payments” shall have the meaning given to such term in
Section 9.7 hereof.
     1.12 “Separation from Service” with respect to Executive shall mean a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h),
with respect to Company, and the service recipient that includes Company.
     1.13 “Severance Payout Period” shall mean a period of two years commencing
on the Date of Termination, which termination is covered by Section 7.2 hereof.
     1.14 “Specified Employee” shall be determined in accordance with
Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-1(i). For these purposes, Executive’s compensation
shall be determined under Treasury Regulation Section 1.415(c)-2(a) and applied
as if Company were not using any safe harbor provided in Treasury
Regulation Section 1.415(c)-2(d), were not using any of the elective special
timing rules provided in Treasury Regulation Section 1.415(c)-2(e), and were not
using any of the elective special rules provided in Treasury Regulation Section
1.415(c)-2(g).
     1.15 “Termination Base Salary” shall mean Executive’s annual base salary at
the rate in effect at the time the Notice of Termination is given or (i) for
purposes of a termination based on Good Reason under Section

3



--------------------------------------------------------------------------------



 



1.7(b), if a greater amount, Executive’s annual base salary at the rate in
effect immediately prior to any reduction that occurred without Executive’s
consent prior to such termination, or (ii) for purposes of a termination that is
covered by Section 7.3 hereof, if a greater amount, Executive’s annual base
salary at the rate in effect immediately prior to the Change of Control.
     1.16 “Termination Bonus” shall mean the greater of (i) 100% of the
Termination Base Salary, or (ii) the highest annual bonus earned during any of
the three full fiscal years preceding the Date of Termination.
     1.17 “Voluntary Termination for Good Reason” shall mean the Executive’s
Separation from Service by reason of Executive’s resignation from employment
with Company for Good Reason.
ARTICLE II
EMPLOYMENT AND DUTIES
     2.1 Positions. Company shall employ Executive in the position of Chief
Executive Officer of Company or in such other position or positions as the
parties mutually may agree. Executive shall report to the Board. Company shall
use reasonable efforts to cause Executive to continue to be nominated to serve
on the Board as a full member thereof. It is the intention of the parties that
Executive will be elected to and will serve on the Board while serving hereunder
as Chief Executive Officer of Company.
     2.2 Duties and Services. Executive agrees to serve in the positions
referred to in Section 2.1 hereof and to perform diligently and to the best of
his abilities the duties and services appertaining to such offices, as well as
such additional duties and services appropriate to such offices which the
parties mutually may agree upon from time to time. Executive’s employment shall
also be subject to the policies maintained and established by Company that are
of general applicability to Company’s employees, as such policies may be amended
from time to time.
     2.3 Other Interests. Executive agrees, during the period of his employment
by Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its subsidiaries.
Notwithstanding the foregoing, the parties acknowledge and agree that Executive
may (a) engage in and manage his passive personal investments, and (b) engage in
charitable and civic activities; provided, however, that the activities
described in clauses (a) and (b) shall be permitted so long as such activities
do not conflict with the business and affairs of Company or interfere with
Executive’s performance of his duties hereunder.
     2.4 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty, fidelity and allegiance to act in the best
interests of Company and to do no act that would injure the business, interests,
or reputation of Company or any of its affiliates. In keeping with these duties,
Executive shall make full disclosure to Company of all business opportunities
pertaining to Company’s business and shall not appropriate for Executive’s own
benefit business opportunities concerning the subject matter of the fiduciary
relationship.
ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT
     3.1 Term. This Agreement shall be for an initial term that continues in
effect through the third anniversary of the Effective Date. The term of this
Agreement shall automatically be extended for one or more additional terms of
one (1) year, as of each anniversary date of the Effective Date that occurs
while this Agreement is in effect. The term of Agreement, however, may be
terminated by written notice of termination of this Agreement provided to
Executive, and in the event any such termination notice is delivered to
Executive then, notwithstanding the preceding sentence concerning automatic
renewals, the term of this Agreement shall be deemed terminated effective as of
December 31 of the third full calendar year following the date on which such
notice of termination of the Agreement is delivered to Executive.
     3.2 Company’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Company may terminate Executive’s employment under this Agreement
at any time for any of the following reasons by providing Executive with a
Notice of Termination:

4



--------------------------------------------------------------------------------



 



          (a) upon (i) Executive becoming incapacitated by accident, sickness or
other circumstance which renders him mentally or physically incapable of
performing the duties and services required of him hereunder on a full-time
basis for a period of at least 120 consecutive days or for a period of 180 days
during any 12-month period or (ii) Executive’s death;
          (b) for Cause; or
          (c) for any other reason whatsoever or for no reason at all, in the
sole discretion of Company.
     3.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons by providing Company with a
Notice of Termination:
          (a) within 180 days of and in connection with or based upon Good
Reason; or
          (b) at any time for any other reason whatsoever, in the sole
discretion of Executive.
     3.4 Deemed Resignations. Unless otherwise agreed to in writing by Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of Company and each affiliate of Company, and an
automatic resignation of Executive from the Board (if applicable) and from the
board of directors of any affiliate of Company and from the board of directors
or similar governing body of any corporation, limited liability company or other
entity in which Company or any affiliate holds an equity interest and with
respect to which board or similar governing body Executive serves as Company’s
or such affiliate’s designee or other representative.
ARTICLE IV
COMPENSATION AND BENEFITS
     4.1 Base Salary. During the term of this Agreement, Executive shall receive
a minimum annual base salary of $552,000, which is the annual base salary of
Executive as of the Restatement Date. Executive’s annual base salary shall be
reviewed annually by the Board (or a committee thereof) and, in the sole
discretion of the Board (or a committee thereof), such annual base salary may be
increased (but not decreased) effective as of any date determined by the Board.
Executive’s base salary shall be paid in equal installments in accordance with
Company’s standard policy regarding payment of compensation to executives but no
less frequently than monthly.
     4.2 Bonuses. Executive shall receive annual bonuses based on performance
criteria determined in the discretion of the Board, after reasonable
consultation with Executive (it being understood that the parties agree that
Executive will be entitled to an annual bonus of not less than 100% of his
annual base salary at the rate then in effect, assuming that Company satisfies
the target(s) under the performance criteria established by the Board for such
bonus).
     4.3 Other Perquisites. During his employment hereunder, (a) Company shall
provide Executive with an automobile allowance in the amount of $800 per month
and (b) Executive and, to the extent applicable, Executive’s spouse, dependents
and beneficiaries, shall be allowed to participate in all benefit plans and
programs of Company, including improvements or modifications of the same, which
are now, or may hereafter be, available to similarly situated executives.
Company shall not, however, by reason of this Section 4.3, be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such benefit plan or program, so long as such changes are similarly applicable
to similar situated executives generally.
ARTICLE V
PROTECTION OF INFORMATION
     5.1 Disclosure to and Property of Company. For purposes of this Article V,
any reference to “Company” shall include Complete Production Services, Inc.,
Complete Energy Services, Inc., Integrated Production Services, Inc. and I.E.
Miller Services, Inc. and any reference to “employment” or similar terms shall

5



--------------------------------------------------------------------------------



 



include a director and/or consulting relationship. All information, trade
secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed or acquired by Executive, individually or in conjunction with others,
during the period of Executive’s employment by Company (whether during business
hours or otherwise and whether on Company’s premises or otherwise) that relate
to Company’s or any of its affiliates’ business, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, product specification, compositions, manufacturing and
distribution methods and processes, research, financial and sales data, pricing
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, or exploration, production, marketing and merchandising techniques,
prospective names and marks) and all writings or materials of any type embodying
any of such information, ideas, concepts, improvements, discoveries, inventions
and other similar forms of expression (collectively, “Confidential Information”)
shall be disclosed to Company, and are and shall be the sole and exclusive
property of Company or its affiliates. Moreover, all documents, videotapes,
written presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of Company (or its affiliates). Executive agrees to
perform all actions reasonably requested by Company or its affiliates to
establish and confirm such exclusive ownership. Upon termination of Executive’s
employment by Company, for any reason, Executive promptly shall deliver such
Confidential Information and Work Product, and all copies thereof, to Company.
Notwithstanding the preceding provisions of this Section 5.1, the terms
“Confidential Information” and “Work Product” do not, however, include (a) any
information that, at the time of disclosure by Company, is available to the
public other than as a result of any act of Executive and (b) any information
that Executive possessed prior to the Effective Date.
     5.2 Disclosure to Executive. Company will disclose to Executive, or place
Executive in a position to have access to or develop, Confidential Information
and Work Product of Company (or its affiliates); and/or will entrust Executive
with business opportunities of Company (or its affiliates); and/or will place
Executive in a position to develop business good will on behalf of Company (or
its affiliates).
     5.3 No Unauthorized Use or Disclosure. Executive agrees to preserve and
protect the confidentiality of all Confidential Information and Work Product of
Company and its affiliates. Executive agrees that he will not, at any time
during or after the termination of Executive’s employment with Company, make any
unauthorized disclosure of, and shall prevent the removal from Company premises
of, Confidential Information or Work Product of Company or its affiliates, or
make any use thereof, except, in each case, in the carrying out of Executive’s
responsibilities hereunder. Executive shall use commercially reasonable efforts
to cause all persons or entities to whom any Confidential Information shall be
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby. Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, Executive
shall provide Company with prompt notice of such requirement prior to making any
such disclosure, so that Company may seek an appropriate protective order. At
the request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control. Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered or made by him during the period of Executive’s employment
by Company exclusively belongs to Company (and not to Executive), and Executive
will promptly disclose such Confidential Information to Company and perform all
actions reasonably requested by Company to establish and confirm such exclusive
ownership. Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article V. As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential Information or Work Product of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Company and
its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as Company’s Confidential Information
and Work Product.
     5.4 Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases,

6



--------------------------------------------------------------------------------



 



drawings, maps, architectural renditions, models, manuals, brochures, or the
like) relating to Company’s business, products, or services, whether such work
is created solely by Executive or jointly with others (whether during business
hours or otherwise and whether on Company’s premises or otherwise), including
any Work Product, Company shall be deemed the author of such work if the work is
prepared by Executive in the scope of Executive’s employment; or, if the work is
not prepared by Executive within the scope of Executive’s employment but is
specially ordered by Company as a contribution to a collective work, as a part
of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation, or as an instructional text, then the work
shall be considered to be work made for hire and Company shall be the author of
the work. If such work is neither prepared by Executive within the scope of
Executive’s employment nor a work specially ordered that is deemed to be a work
made for hire, then Executive hereby agrees to assign, and by these presents
does assign, to Company all of Executive’s worldwide right, title, and interest
in and to such work and all rights of copyright therein.
     5.5 Assistance by Executive. During the period of Executive’s employment by
Company, Executive shall assist Company and its nominee, at any time, in the
protection of Company’s or its affiliates’ worldwide right, title and interest
in and to Confidential Information and Work Product and the execution of all
formal assignment documents requested by Company or its nominee and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries. After Executive’s
employment with Company terminates, at the request from time to time and expense
of Company or its affiliates, Executive shall reasonably assist Company and its
nominee, at reasonable times and for reasonable periods and for reasonable
compensation, in the protection of Company’s or its affiliates’ worldwide right,
title and interest in and to Confidential Information and Work Product and the
execution of all formal assignment documents requested by Company or its nominee
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries.
     5.6 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article V by Executive, and Company or
its affiliates shall be entitled to enforce the provisions of this Article V by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article V but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
ARTICLE VI
STATEMENTS CONCERNING COMPANY AND EXECUTIVE
     6.1 Statements by Executive. Executive shall refrain, both during and after
the termination of the employment relationship, from publishing any oral or
written statements about Company, any of its affiliates or any of Company’s or
such affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
private information about or Confidential Information of Company, any of its
affiliates or any of Company’s or any such affiliates’ business affairs,
directors, officers, employees, consultants, agents or representatives, or
(c) place Company, any of its affiliates, or any of Company’s or any such
affiliates’ directors, officers, employees, consultants, agents or
representatives in a false light before the public. A violation or threatened
violation of this prohibition may be enjoined by the courts. The rights afforded
Company and its affiliates under this provision are in addition to any and all
rights and remedies otherwise afforded by law.
     6.2 Statements by Company. Company shall refrain, both during and after the
termination of the employment relationship, from publishing any oral or written
statements about Executive, any of his affiliates or any of such affiliates’
directors, officers, employees, consultants, agents or representatives that
(a) are slanderous, libelous or defamatory, (b) disclose private information
about or confidential information of Executive, any of his affiliates or any of
such affiliates’ business affairs, directors, officers, employees, consultants,
agents or representatives, or (c) place Executive, any of his affiliates, or any
of such affiliates’ directors, officers, employees, consultants, agents or
representatives in a false light before the public. A violation or threatened
violation of this prohibition may be enjoined by the courts. The rights afforded
Executive and his affiliates under this provision are in addition to any and all
rights and remedies otherwise afforded by law.

7



--------------------------------------------------------------------------------



 



ARTICLE VII
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION
     7.1 Certain Terminations. If Executive has a Separation from Service
hereunder for any reason except those described in Sections 7.2 and 7.3 hereof,
then all compensation and all benefits to Executive hereunder shall continue to
be provided until the date of such termination of employment and such
compensation and benefits shall terminate contemporaneously with such
termination of employment.
     7.2 By Company Without Cause or by Executive for Good Reason Prior to Age
63 and Other Than During the Protective Period. Except as provided in
Section 7.3 hereof, if, prior to Executive’s attainment of age 63 and prior to
the expiration of the term provided in Section 3.1 hereof, Executive has either
a Voluntary Termination for Good Reason or a Separation from Service due to
Company’s termination of Executive’s employment hereunder, then, upon such
termination, regardless of the reason therefor, all compensation and benefits to
Executive hereunder shall terminate contemporaneously with the termination of
such employment; provided, however, that in the event Executive has either a
Voluntary Termination for Good Reason or an Involuntary Termination, then
Executive shall receive the following compensation and benefits from Company
provided under this Section 7.2. The payments made under Sections 7.2(b) and
7.2(c) shall be paid in a cash lump sum on such date determined by Company
within the ten (10) day period commencing on the 30th day after the date of
Executive’s Separation from Service; provided, further, that if Executive is a
Specified Employee on the date of Executive’s Separation from Service, any
payments made under Sections 7.2(b) and 7.2(c) shall be paid as provided in
Section 12.17(c) hereof.
          (a) Company shall pay to Executive when otherwise due Executive’s
Termination Base Salary through the Date of Termination.
          (b) Company shall pay to Executive an amount equal to 100% of the
Termination Base Salary, multiplied by a fraction, the numerator of which equals
the number of days from the beginning of the calendar year through and including
the Date of Termination, and the denominator of which is 365.
          (c) Company shall pay to Executive an amount equal to two times the
sum of the Termination Base Salary plus Termination Bonus.
          (d) All restricted shares, restricted stock units, performance shares
and performance units (including those under any stock match program) of
Executive shall be and become 100% vested and all restrictions thereon shall
lapse as of the Date of Termination and Company shall promptly deliver such
shares to Executive.
          (e) Notwithstanding any provisions to the contrary in any of Company’s
stock option plans or option agreements thereunder, on the Date of Termination
all outstanding unvested stock options, if any, granted to Executive under any
of Company’s stock option plans (or options substituted therefor covering the
stock of a successor corporation) shall be and become fully vested and
exercisable as to all shares of stock covered thereby as of the Date of
Termination.
          (f) Company shall provide Executive with the additional benefits
described in Section 7.4 hereof.
     7.3 By Company Without Cause or by Executive for Good Reason During the
Protective Period. In the event that, prior to the expiration of the term
provided in Section 3.1 hereof, Executive has either a Voluntary Termination for
Good Reason or an Involuntary Termination within two (2) years following a
Change of Control, then, in lieu of the compensation and benefits described in
Section 7.2 hereof, Executive shall receive the following compensation and
benefits from Company under this Section 7.3. The payments made under
Sections 7.3(b), 7.3(c) and 7.3(g) shall be paid in a cash lump sum on such date
determined by Company within the ten (10) day period commencing on the 30th day
after the date of the Executive’s Separation from Service; provided, however,
that if Executive is a Specified Employee on the date of Executive’s Separation
from Service, any payments made under Sections 7.3(b), 7.3(c) and 7.3(g) shall
be paid as provided in Section 12.17(c) hereof.

8



--------------------------------------------------------------------------------



 



          (a) Company shall pay to Executive when otherwise due Executive’s
Termination Base Salary through the Date of Termination.
          (b) Company shall pay to Executive an amount equal to 100% of the
Termination Base Salary, multiplied by a fraction, the numerator of which equals
the number of days from the beginning of the calendar year through and including
the Date of Termination, and the denominator of which is 365.
          (c) Company shall pay to Executive an amount equal to three times the
sum of the Termination Base Salary plus Termination Bonus.
          (d) Executive shall become and be fully vested in Executive’s accrued
benefits under all qualified pension, nonqualified pension, profit sharing,
401(k), deferred compensation and supplemental plans maintained by Company for
Executive’s benefit, to that the extent the acceleration of vesting of such
benefits would not violate any applicable law or require Company to accelerate
the vesting of the accrued benefits of all participants in such plan or plans.
          (e) Executive (or in the event of his death, his estate) shall be
entitled to exercise his respective grants of vested stock options until
12 months following the Date of Termination; provided, however, that if
Company’s common stock is publicly traded as of the Date of Termination and if
any such option is not in the money on the Date of Termination (i.e., the
exercise price per share under such option exceeds the fair market value per
share of Company’s common stock on the Date of Termination), then the 12-month
exercise period referred to above shall not commence for such option until the
last day of a 30-trading day period following the Date of Termination during
which the average closing market price of a share of Company’s common stock is
at least equal to the exercise price per share under such option.
Notwithstanding the provisions of this Section 7.3(e), no option may be
exercised at any time past the term of such option (or, if earlier, the tenth
anniversary of the original date of grant).
          (f) Company shall provide Executive with the additional benefits
described in Section 7.4 hereof.
          (g) Company shall pay to Executive an amount equal to three times the
amount Company would be required to contribute on Executive’s behalf under all
qualified pension, nonqualified pension, profit sharing, 401(k), deferred
compensation and supplemental plans based on Executive’s Termination Base Salary
and the applicable maximum Company contribution percentages in effect as of the
Date of Termination (which maximum Company contribution currently would be four
percent (4%) of Executive’s Termination Base Salary); provided, that such
payment is determined and made in a manner that complies with Treasury
Regulation Section 1.409A-3(i).
          (h) In the event Executive has a Voluntary Termination for Good Reason
or an Involuntary Termination, and a Change of Control occurs within the six
(6) month period commencing on the date of such Involuntary Termination, then
Executive shall be entitled to receive the compensation and benefits described
in Section 7.3 hereof as if such Involuntary Termination had occurred within two
(2) years following the Change of Control, in lieu of the compensation and
benefits described in Section 7.2 hereof. The compensation and benefits
described in Section 7.3 that are to be paid pursuant to this Section 7.3(h)
shall be reduced by any compensation and benefits previously paid under
Section 7.2. The amounts to be paid pursuant to this Section 7.3(h) shall be
paid to Executive on such date determined by Company within the ten (10) day
period commencing on the later of: (i) the 30th day following the date of
Executive’s Separation from Service, or (ii) the date of the Change of Control.
     7.4 Additional Benefits.
          (a) Throughout the term of the Severance Payout Period for a
termination of Executive’s employment covered by Section 7.2 hereof, or
throughout the term of the Change of Control Payout Period for a termination of
Executive’s employment covered by Section 7.3 hereof, Company shall continue to
provide Executive and Executive’s eligible family members, based on the cost
sharing arrangement between Executive and Company on the Date of Termination,
with medical and dental health insurance benefits and disability coverage at

9



--------------------------------------------------------------------------------



 



least equal to those which would have been provided to Executive if Executive’s
employment had not been terminated or, if more favorable to Executive, as in
effect generally at any time during such Severance Payout Period or Change of
Control Payout Period, as applicable. Notwithstanding the foregoing, if
Executive becomes re-employed and is eligible to receive medical or dental
health insurance benefits or disability insurance coverage under another
employer’s plans, Company’s obligations under this Section 7.4(a) shall be
reduced to the extent comparable benefits are actually received by Executive
during the Severance Payout Period or Change of Control Payout Period, as
applicable, and any such benefits actually received by Executive shall be
promptly reported by Executive to Company. In the event Executive is ineligible
under the terms of Company’s benefit plans or programs to continue to be so
covered as required by this Section 7.4(a), Company shall provide Executive with
substantially equivalent insurance coverage through the conversion to individual
insurance coverage or other sources, Any benefits provided under this
Section 7.4(a) shall be provided through insurance maintained by Company under
Company benefit plans and in a manner that complies with Treasury
Regulation Section 1.40(A-1(a)(5).
     In the event that Company is unable to provide the benefits required under
this Section 7.4(a) through insurance coverage as described above, Company will
provide Executive with a lump sum cash payment equal to: (i) the monthly cost to
Company of providing Executive (or persons of similar position) and Executive’s
dependents with such benefits coverage, determined as of the Date of
Termination, multiplied by (ii) the number of months comprising the Severance
Payout Period or the Change of Control Payout Period, as applicable. In
addition, if such lump sum payment is payable, Company shall make an additional
gross-up payment to Executive in an amount such that the net amount of the lump
sum payment and such additional gross-up payment retained by Executive, after
the calculation and deduction of all federal, state and local income tax and
employment tax on such lump sum payment and additional gross-up payment, and
taking into account any lost or reduced tax deductions on account of such
gross-up payment, shall be equal to such lump sum payment. Any additional
gross-up payment required under this Section 7.4(a) shall be paid in a manner
that complies with Treasury Regulation Section 1.409A-3(i)(1)(v).
          (b) The Company shall provide Executive with a lump sum cash payment,
in lieu of outplacement services, equal to 15% of Executive’s Termination Base
Salary.
          (c) The Company shall provide Executive with a lump sum cash payment,
in lieu of an automobile allowance, equal to Executive’s monthly car allowance
in effect on the date of the Date of Termination, multiplied by the number of
months comprising the Severance Payout Period or Change of Control Payout
Period, as applicable.
          (d) Timing of Payment of Benefits.
          (i) If Executive has a Voluntary Termination for Good Reason or an
Involuntary Termination described in Section 7.2 or 7.3 hereof, then any lump
sum cash payment required by this Section 7.4 shall be paid on such date
determined by Company within the ten (10) day period commencing on the 30th day
following the date of Executive’s Separation from Service.
          (ii) Pursuant to Section 7.3(h), in the event Executive has a
Voluntary Termination for Good Reason or an Involuntary Termination described in
Section 7.2 hereof, and a Change of Control occurs within the six (6) month
period commencing on the date of such Involuntary Termination, then Executive
shall be entitled to receive the benefits described in this Section 7.4 as if
such Voluntary Termination for Good Reason or Involuntary Termination had
occurred within two (2) years following the Change of Control and determined by
reference to the Change of Control Payout Period. The benefits that are to be
paid pursuant to Sections 7.4(a), 7.4(b) and 7.4(c) in the event of a Change of
Control following Executive’s Involuntary Termination shall be reduced by any
payment or benefits previously paid under Sections 7.4(a), 7.4(b) and 7.4(c) in
connection with Executive’s Involuntary Termination, and shall be paid on such
date determined by Company within the ten (10) day period commencing on the
later of: (A) the 30th day following the date of Executive’s Separation from
Service, or (B) the date of the Change of Control.
          (iii) Notwithstanding anything in this Section 7.4 to the contrary, if
Executive is a Specified Employee on the date of the Separation from Service,
any lump sum payment made under this Section 7.4 shall be paid as provided in
Section 12.17(c) hereof.

10



--------------------------------------------------------------------------------



 



     7.5 No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require Company to pay any amount to Executive pursuant to this Article VII. Any
salary or remuneration received by Executive from a third party for the
provision of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment under
circumstances pursuant to which Sections 7.2 or 7.3 and 7.4 apply shall not
reduce Company’s obligation to make a payment to Executive (or the amount of
such payment) pursuant to the terms of any such Section.
     7.6 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of this Agreement, Company and Executive hereby
agree that the payments, if any, to be received by Executive pursuant to
Sections 7.2 or 7.3 and 7.4 shall be received by Executive as liquidated
damages.
     7.7 Acceleration of Stock Options and Restricted Stock. Notwithstanding any
provisions to the contrary in any of Company’s stock option plans, incentive
plans and agreements, upon a Change of Control (i) all outstanding unvested
stock options of Executive shall be and become fully vested and exercisable as
to all shares of stock covered thereby, and (ii) all outstanding shares of
restricted stock, restricted stock units, performance shares and performance
units (including those under any stock match program) of Executive shall be and
become 100% vested and all restrictions thereon shall lapse, in each case as of
the Change of Control.
ARTICLE VIII
NON-COMPETITION AGREEMENT
     8.1 Definitions. As used in this Article VIII, the following terms shall
have the following meanings:
     “Business” means (a) during the period of Executive’s employment by
Company, the services provided by Company and its subsidiaries (and any of their
predecessors) during such period and other services that are functionally
equivalent to the foregoing, and (b) during the portion of the Prohibited Period
that begins on the termination of Executive’s employment with Company, the
services provided by Company and its subsidiaries at the time of such
termination of employment and other services that are functionally equivalent to
the foregoing.
     “Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will Company or any of its subsidiaries be deemed a Competing Business.
     “Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.
     “Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.
     “Prohibited Period” means the period during which Executive is employed by
Company hereunder and throughout the term of the Change of Control Payout Period
for a termination of Executive’s employment covered by Section 7.3 hereof, or
throughout the term of the Severance Payout Period for a termination of
Executive’s employment covered by Section 7.2 hereof. Notwithstanding the
foregoing, the Prohibited Period shall immediately terminate (a) on the date of
Executive’s termination of employment with Company if such termination is for
the reason encompassed in Section 3.2(a)(i) hereof or (b) on the date Company
breaches its obligations under either Section 7.2 or 7.3 hereof (if and as
applicable) (it being understood and agreed, however, that Executive shall
continue to be entitled to receive all consideration required to be paid under
Section 7.2 or 7.3 hereof (if and as applicable)).

11



--------------------------------------------------------------------------------



 



     “Restricted Area” means the State of Texas and any other geographical area
in which Company or any of its subsidiaries (or any of their predecessors)
engage in the Business during the period during which Executive is employed
hereunder.
     8.2 Non-Competition; Non-Solicitation. Executive and Company agree to the
non-competition and non-solicitation provisions of this Article VIII (i) as part
of the consideration for the compensation and benefits to be paid to Executive
hereunder, (ii) to protect the trade secrets and confidential information of
Company or its affiliates disclosed or entrusted to Executive by Company or its
affiliates or created or developed by Executive for Company or its affiliates,
the business goodwill of Company or its affiliates developed through the efforts
of Executive and/or the business opportunities disclosed or entrusted to
Executive by Company or its affiliates and (iii) as an additional incentive for
Company to enter into this Agreement.
          (a) Subject to the exceptions set forth in section 8.2(b) below,
Executive expressly covenants and agrees that during the Prohibited Period,
(i) he will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) he will not, and he will
cause his affiliates not to, directly or indirectly, own, manage, operate, join,
become an employee of, control or participate in or be connected with or loan
money to, sell or lease equipment to or sell or lease real property to any
business, individual, partnership, firm, corporation or other entity which
engages in a Competing Business in the Restricted Area.
          (b) Notwithstanding the restrictions contained in Section 8.2(a),
Executive or any of his affiliates may own an aggregate of not more than 2.5% of
the outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 8.2(a), provided that
neither Executive nor any of his affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.
          (c) Executive further expressly covenants and agrees that during the
Prohibited Period, he will not, and he will cause his affiliates not to
(i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of Company or its
affiliates or (ii) canvass, solicit, approach or entice away or cause to be
canvassed, solicited, approached or enticed away from Company or its
subsidiaries any person who or which is a customer of any of such entities
during the period during which Executive is employed by Company. Notwithstanding
the foregoing, the restrictions of clause (i) of this Section 8.2(c) shall not
apply with respect to (A) an officer or employee whose employment has been
involuntarily terminated by his or her employer (other than for cause), (B) an
officer or employee who has voluntarily terminated employment with Company and
its affiliates and who has not been employed by any of such entities for at
least one year, (C) an employee who is paid on an hourly basis, or (D) an
officer or employee who responds to a general solicitation that is not
specifically directed at officers and employees of Company or its affiliates.
     8.3 Relief. Executive and Company agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in Section 8.2 hereof are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate business interests of
Company. Executive and Company also acknowledge that money damages would not be
sufficient remedy for any breach of this Article VIII by Executive, and Company
or its affiliates shall be entitled to enforce the provisions of this
Article VIII by terminating payments then owing to Executive under this
Agreement or otherwise and to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article VIII but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and his agents.
     8.4 Reasonableness; Enforcement. Executive hereby represents to Company
that he has read and understands, and agrees to be bound by, the terms of this
Article VIII. Executive acknowledges that the geographic scope and duration of
the covenants contained in this Article VIII are the result of arm’s-length
bargaining and are fair and reasonable in light of (a) the nature and wide
geographic scope of the operations of the Business, (b) Executive’s level of
control over and contact with the Business in all jurisdictions in which it is
conducted, (c) the fact that the Business is conducted throughout the Restricted
Area and (d) the amount of compensation that Executive is receiving in
connection with the performance of his duties hereunder. It is the desire and
intent of the parties that the provisions of this Article VIII be enforced to
the fullest extent permitted under applicable Legal

12



--------------------------------------------------------------------------------



 



Requirements, whether now or hereafter in effect and therefore, to the extent
permitted by applicable Legal Requirements, Executive and Company hereby waive
any provision of applicable Legal Requirements that would render any provision
of this Article VIII invalid or unenforceable.
     8.5 Reformation. Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article VIII would cause irreparable injury to
Company. Executive understands that the foregoing restrictions may limit
Executive’s ability to engage in certain businesses anywhere in the United
States during the Prohibited Period, but acknowledges that Executive will
receive sufficiently high remuneration and other benefits from Company to
justify such restriction. Further, Executive acknowledges that his skills are
such that he can be gainfully employed in non-competitive employment, and that
the agreement not to compete will in no way prevent him from earning a living.
Nevertheless, if any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, Company
and Executive intend to make this provision enforceable under the law or laws of
all applicable States so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal. Such modification shall not affect the
payments made to Executive under this Agreement.
ARTICLE IX
EXCISE TAXES AND GROSS-UP PAYMENTS
     9.1 All determinations required to be made under this Article IX, including
whether and when the Gross-Up Payments are required and the amount of such
Gross-Up Payments, and the assumptions to be utilized in arriving at such
determinations (consistent with the provisions of Article IX), shall be made by
Company’s independent certified public accountants (the “Accountants”). The
Accountants shall provide Executive and Company with detailed supporting
calculations with respect to such Gross-Up Payments within fifteen (15) business
days of the receipt of notice from Executive or Company that Executive has
received or will receive a Total Payments. In the event that the Accountants are
also serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, Executive shall appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accountants hereunder).
All fees and expenses of the Accountants shall be borne solely by Company. All
determinations by the Accountants shall be binding upon Company and Executive.
     9.2 For the purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, such Total
Payments will be treated as “parachute payments” within the meaning of
Section 280G of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under Section 280G(b)(3) of the Code) shall be treated as
subject to the Excise Tax, unless and except to the extent that in the opinion
of the Accountants such payment (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4) of the Code) in excess of the
“base amount” or such “parachute payments” are otherwise not subject to such
Excise Tax. For purposes of determining the amount of the Gross-Up Payments,
Executive shall be considered to pay federal income taxes at the applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payments are to be made and to pay any applicable state and local
income taxes at the applicable marginal rate of taxation for the calendar year
in which the Gross-Up Payments are to be made, net of Executive’s actual
reduction in federal income taxes that could be obtained from the deduction of
such state or local taxes if paid if such year (determined without regard to
limitations on deductions based upon the amount of Executive’s adjusted gross
income); and to have otherwise allowable deductions for federal, state and local
income tax purposes at least equal to those disallowed because of the inclusion
of the Gross-Up Payments in Executive’s adjusted gross income.
     9.3 To the extent practicable, any Gross-Up Payments shall be paid by
Company at the time Executive is entitled to receive the Total Payments and in
no event will any Gross-Up Payments be paid later than thirty (30) days after
the receipt by Executive of the Accountant’s determination, subject to
Sections 9.6 and 9.7 hereof. As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accountants hereunder, it is possible that the Gross-Up Payments made will have
been an amount less than Company should have paid pursuant to this Article IX
(the “Underpayment”). In the event that Company exhausts

13



--------------------------------------------------------------------------------



 



its remedies pursuant to Article IX and Executive is required to make a payment
of any Excise Tax, the Underpayment shall be promptly paid by Company to or for
Executive’s benefit.
     9.4 Executive shall notify Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Company of the
Gross-Up Payments. Such notification shall be given as soon as practicable after
Executive is informed in writing of such claim and shall apprise Company of the
nature of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which Executive gives such notice to Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Corporation notifies Executive in writing
prior to the expiration of such thirty (30) day period that it desires to
contest such claim, Executive shall:
          (a) give Company any information reasonably requested by Company
relating to such claim;
          (b) take such action in connection with contesting such claim as
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by Company;
          (c) cooperate with Company in good faith in order to effectively
contest such claim; and
          (d) permit Company to participate in any proceedings relating to such
claims;
provided, however, that Company shall bear and pay directly all costs and
expenses incurred in connection with such contest and shall indemnify Executive
for, advance expenses to Executive for, defend Executive against and hold
Executive harmless from, on an after-tax basis, any Excise Tax or income tax
imposed as a result of such representation and payment of all related costs and
expenses. Without limiting the foregoing provisions of this Article IX, Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Company shall determine; provided, however, that if Company
directs Executive to pay such claim and sue for a refund, Company shall advance
the amount of such payment to Executive, on an interest-free basis, and shall
indemnify Executive for, advance expenses to Executive for, defend Executive
against and hold Executive harmless from, on an after-tax basis, any Excise Tax
or income tax imposed with respect to such advance or with respect to any
imputed income with respect to such advance (including as a result of any
forgiveness by Company of such advance); provided, further, that any extension
of the statute of limitations relating to the payment of taxes for the taxable
year of Executive with respect to which such contested amount is claimed to be
due is limited solely to such contested amount. Furthermore, Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payments would be payable hereunder and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     9.5 If any payment or benefit received or to be received by Executive in
connection with a Change of Control of Company or Executive’s Separation from
Service (whether payable pursuant to the terms of this Agreement, a stock option
plan or any other plan or arrangement with Company) (the “Total Payments”) will
be subject to the excise tax imposed by Section 4999 of the Code, (the “Excise
Tax”), then Executive shall be entitled to receive from Company an additional
payment (the “Gross-Up Payment”) in an amount such that the net amount of the
Total Payments and the Gross-Up Payment retained by Executive after the
calculation and deduction of all Excise Taxes on the Total Payments and all
federal, state and local income tax, employment tax and Excise Tax on the
Gross-Up Payments provided for in this Article IX, and taking into account any
lost or reduced tax deductions on account of the Gross-Up Payments, shall be
equal to the Total Payments.
     9.6 The Gross-Up Payments, and any payments of income or other taxes to be
paid by Company under this Article IX, shall be paid by Company by the end of
Executive’s taxable year next following the Executive’s taxable year in which
the Executive remits the related taxes, subject to Section 9.7 hereof. Any costs
and expenses incurred by Company on behalf of Executive under this Article IX
due to any tax contest, audit or

14



--------------------------------------------------------------------------------



 



litigation shall be paid by Company by the end of Executive’s taxable year
following Executive’s taxable year in which the taxes that are the subject of
the tax contest, audit or litigation are remitted to the taxing authority, or
where as a result of such tax contest, audit or litigation no taxes are
remitted, the end of Executive’s taxable year following Executive’s taxable year
in which the audit is completed or there is a final and nonappealable settlement
or other resolution of the contest or litigation, subject to 9.7 hereof. The
Gross-Up Payments, payment of income tax or other taxes, and costs and expenses
to be paid by Company under this Article IX shall be paid in a manner that
complies with Treasury Regulation Section 1.409A-3(i)(1)(v).
     9.7 Notwithstanding any provision in this Article IX to the contrary, to
the extent the Gross-Up Payments relate to any payments distributable upon
Executive’s Separation from Service and made under Sections 7.2(b), 7.2(c),
7.3(b), 7.3(c), 7.3(g) and 7.4 hereof (collectively, the “Section 409A
Payments”) or any other payments or benefits made under this Agreement that are
subject to Section 409A, and Executive is a Specified Employee on the date of
Executive’s Separation from Service, then such Gross-Up Payments, and any
related payments of income, other taxes, costs or expenses incurred by Company
on behalf of Executive under this Article IX, shall be paid as provided in
Section 12.17(c) hereof.
ARTICLE X
DISPUTE RESOLUTION
     10.1 Dispute Resolution. If any dispute arises out of this Agreement, the
“complaining party” shall give the “other party” written notice of such dispute.
The other party shall have 10 business days to resolve the dispute to the
complaining party’s satisfaction. If the dispute is not resolved by the end of
such period, the complaining party may by written notice (the “Notice”) demand
arbitration of the dispute as set out below, and each party hereto expressly
agrees to submit to, and be bound by, such arbitration.
          (a) Each party will, within 10 business days of the Notice, nominate
an arbitrator. Each nominated arbitrator must be someone experienced in dispute
resolution and of good character without moral turpitude and not within the
employ or direct or indirect influence of the nominating party. The two
nominated arbitrators will, within 10 business days of nomination, agree upon a
third arbitrator. If the two appointed arbitrators cannot agree on a third
arbitrator within such period, the parties may seek such an appointment through
any permitted court proceeding or by the American Arbitration Association
(“AAA”). The three arbitrators will set the rules and timing of the arbitration,
but will generally follow the rules of the AAA and this Agreement where same are
applicable and shall provide for written fact findings.
          (b) The arbitration hearing will in no event take place more than
90 days after the appointment of the third arbitrator.
          (c) The arbitration will take place in Houston, Texas unless otherwise
unanimously agreed to by the parties.
          (d) The results of the arbitration and the decision of the arbitrators
will be final and binding on the parties and each party agrees and acknowledges
that these results shall be enforceable in a court of law.
ARTICLE XI
INDEMNIFICATION
     11.1 In any situation where under applicable law Company has the power to
indemnify, advance expenses to and defend Executive in respect of any judgments,
fines, settlements, loss, cost or expense (including attorneys fees) arising
from bona fide claims of any nature related to or arising out of Executive’s
activities as an agent, employee, officer or director of Company or in any other
capacity on behalf of or at the request of Company, then Company shall promptly
on written request, indemnify Executive, advance expenses (including attorney’s
fees) to Executive and defend Executive to the fullest extent permitted by
applicable law, including but not limited to making such findings and
determinations and taking any and all such actions as Company may, under
applicable law, be permitted to have the discretion to take so as to effectuate
such indemnification, advancement or defense. Such agreement by Company shall
not be deemed to impair any other obligation of Company respecting Executive’s

15



--------------------------------------------------------------------------------



 



indemnification or defense otherwise arising out of this or any other agreement
or promise of Company under any statute.
     11.2 In the event that the Compensation Committee of the Board (the
“Compensation Committee”) approves that retired directors and executive officers
receive directors and officers’ liability insurance when they retire from
Company, and that the premiums for such insurance are to be paid by Company,
then Executive shall be provided with directors and officers’ liability
insurance on and after the date that Executive retires to the extent such
insurance is so approved by the Compensation Committee for retired executive
officers.
     11.3 Any such indemnification and/or liability insurance shall be provided
in a manner that complies with Treasury Regulation Section 1.409A-1(b)(10).
ARTICLE XII
MISCELLANEOUS
     12.1 Successor Agreement. Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that Company would be required to perform if no succession had taken place.
Failure of the successor to so assume shall constitute a breach of this
Agreement and entitle Executive to the benefits hereunder as if triggered by a
termination not for Cause.
     12.2 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

         
 
  If to Executive, addressed to:   Joseph C. Winkler
 
      635 Lornmead
 
      Houston, Texas 77024
 
      Facsimile:                    
 
       
 
  If to Company, addressed to:    Complete Production Services, Inc.
 
      11700 Katy Freeway, Suite 300
 
      Houston, Texas 77079
 
      Attention: James F. Maroney, III
 
      Facsimile: (281) 372-2317

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     12.3 Applicable Law; Submission to Jurisdiction.
          (a) This Agreement is entered into under, and shall be governed for
all purposes by, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.
          (b) With respect to any claim or dispute related to or arising under
this Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of Texas.
     12.4 No Waiver. No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

16



--------------------------------------------------------------------------------



 



     12.5 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
     12.6 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     12.7 Withholding of Taxes and Other Executive Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal Executive deductions made
with respect to Company’s employees generally.
     12.8 Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     12.9 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     12.10 Affiliate. As used in this Agreement, the term “affiliate” as used
with respect to a particular person or entity shall mean any other person or
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, such particular person or entity.
     12.11 Assignment. This Agreement and the rights hereunder are personal in
nature and may not be assigned by Company or Executive without the prior written
consent of the other. In addition, any payment owed to Executive hereunder after
the date of Executive’s death shall be paid to his estate. Subject to the
preceding provisions of this Section, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
     12.12 Term. Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of Articles
V, VI and VIII shall survive any termination of the employment relationship
and/or of this Agreement.
     12.13 Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by Company and Executive, this Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to employment of
Executive by Company. Without limiting the scope of the preceding sentence, all
understandings and agreements preceding the date of execution of this Agreement
and relating to the subject matter hereof are hereby null and void and of no
further force and effect.
     12.14 Modification; Waiver. Any modification to or waiver of this Agreement
will be effective only if it is in writing and signed by the party to be
charged.
     12.15 Actions by the Board. Any and all determinations or other actions
required of the Board hereunder that relate specifically to Executive’s
employment by Company or the terms and conditions of such employment shall be
made by the members of the Board other than Executive, and Executive shall not
have any right to vote or decide upon any such matter.
     12.16 Representations and Warranties. Complete represents and warrants to
Executive that the execution, delivery and performance of this Agreement have
been authorized by Complete’s Board of Directors. Executive represents and
warrants to Company that (a) he does not have any agreements with his prior
employer that will prohibit him from working for Company or fulfilling his
duties and obligations to Company pursuant to this Agreement and (b) he has
complied with all duties imposed on him with respect to his former employer,
e.g., Executive does not possess any tangible property belonging to his former
employer.
     12.17 Compliance With Internal Revenue Code Section 409A.

17



--------------------------------------------------------------------------------



 



          (a) Compliance with Section 409A. Certain payments and benefits
payable under this Agreement (including, without limitation, the Section 409A
Payments) are intended to comply with the requirements of Section 409A. This
Agreement shall be interpreted in accordance with the applicable requirements of
Section 409A. To the extent the payments and benefits under this Agreement are
subject to Section 409A, this Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Sections 409A(a)(2),
(3) and (4) and the Treasury Regulations thereunder. As provided in Internal
Revenue Notice 2007-86, notwithstanding any other provision of this Agreement,
with respect to an election or amendment to change a time or form of payment
under this Agreement made on or after January 1, 2008 and on or before
December 31, 2008, the election or amendment shall apply only with respect to
payments that would not otherwise be payable in 2008, and shall not cause
payments to be made in 2008 that would not otherwise be payable in 2008.
          (b) Amendment of Agreement to Comply with Section 409A. If Company and
Executive determine that any compensation, benefits or other payments that are
payable under this Agreement and intended to comply with Sections 409A(a)(2),
(3) and (4) do not comply with Section 409A, Company and Executive agree to
amend this Agreement, or take such other actions as Company and Executive deem
reasonably necessary or appropriate, to comply with the requirements of Section
409A, while preserving the economic agreement of the parties. In the case of any
compensation, benefits or other payments that are payable under this Agreement
and intended to comply with Sections 409A(a)(2), (3) and (4), if any provision
of the Agreement would cause such compensation, benefits or other payments to
fail to so comply, such provision shall not be effective and shall be null and
void with respect to such compensation, benefits or other payments, and such
provision shall otherwise remain in full force and effect.
          (c) Delayed Distribution under Section 409A. If Executive is a
Specified Employee on the date of Executive’s Separation from Service, the
Section 409A Payments and any other payments or benefits under this Agreement
that are subject to Section 409A shall be delayed in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i), and such payments or benefits shall
be paid or distributed to Executive during the thirty (30) day period commencing
on the earlier of: (i) the expiration of the six-month period measured from the
date of Executive’s Separation from Service or (ii) the date of Executive’s
death. Upon the expiration of the applicable six-month period under
Section 409A(a)(2)(B)(i), all payments deferred pursuant to this
Section 12.17(c) shall be paid in a lump sum payment to Executive (or
Executive’s estate, in the event of Executive’s death). Any remaining payments
due under the Agreement shall be paid as otherwise provided herein.
[Signatures begin on next page.]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the 31st day of December, 2008, to be effective as of the Restatement Date.

                  COMPLETE PRODUCTION SERVICES, INC., a         Delaware
corporation    
 
           
 
  By:
Name:   /s/ Kenneth L. Nibling
 
Kenneth L. Nibling    
 
  Title:   Vice President – Human Resources and Administration    
 
           
 
  By:
Name:   /s/ James F. Maroney, III
 
James F. Maroney, III    
 
  Title:   Vice President, Secretary and General Counsel    
 
                EXECUTIVE    
 
                /s/ Joseph C. Winkler                   Joseph C. Winkler      
  Chairman and Chief Executive Officer    

